22 N.Y.2d 653 (1968)
The People of the State of New York, Respondent,
v.
Robert Burd, Defendant, and John W. Hocking, Appellant.
Court of Appeals of the State of New York.
Reargued April 18, 1968.
Decided May 15, 1968.
Herman Schwartz for appellant.
Michael F. Dillon, District Attorney (Thomas P. Flaherty of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING and BREITEL. Judge JASEN dissents and votes to affirm.
Upon further reargument: Judgment, as amended, reversed and a new trial ordered in a memorandum: Upon this reargument we adhere to our earlier determination that defendant's confession was proven to be voluntary beyond a reasonable doubt (18 N Y 2d 832). Nevertheless, since his codefendant's involuntary confession, which implicated him, was admitted at their joint trial, defendant Hocking should, as a matter of fair procedure, receive a new trial with defendant Burd's confession excluded (People v. Cender, 18 N Y 2d 610; People v. Morgan, 17 N Y 2d 696; People v. Donovan, 13 N Y 2d 148; People v. Rodriguez, 11 N Y 2d 279; People v. Noble, 9 N Y 2d 571; People v. Waterman, 9 N Y 2d 561; People v. Bonino, 1 N Y 2d 752; People v. Rudish, 294 N.Y. 500).